UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-31987 TEXHOMA ENERGY, INC. (Name of small business issuer in its charter) Nevada 20-4858058 (State of organization) (I.R.S. Employer Identification No.) 100 Highland Park Village Dallas, Texas 75205 (Address of principal executive offices) (214) 295-3380 (Registrant'stelephonenumber) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X]. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. At November 8, 2007, there were 231,149,724 shares of the issuer's common stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TEXHOMA ENERGY, INC.AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2007 and September 30, 2006 ASSETS June 2007 September 2006 (audited) Current Assets Cash and cash equivalents $ 214,652 $ 134,852 Restricted cash 216,137 355,025 Accounts receivable-miscellaneous 276,469 378,415 Accounts receivable-net oil and gas production 341,860 322,402 Total Current Assets 1,049,118 1,190,694 Oil and Gas Properties and related assets, net of depletion and depreciation of $1,860,777 and$1,301,574 at June 30, 2007 and September 30, 2006, respectively 4,792,012 5,342,314 Other Assets 666,174 1,145,328 TOTAL ASSETS $ 6,507,304 $ 7,678,336 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Accounts payable $ 479,623 $ 414,483 Accrued expenses 406,535 387,428 Notes payable related parties 588,432 603,432 Total Current Liabilities 1,474,590 1,405,343 Long term notes payable 8,155,280 8,381,471 Commitments and Contingencies (Note 9) - - Stockholders’ (Deficit) Preferred stock, $0.001 par value, 1,000,000 sharesauthorized, none issued and outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized, 219,662,252 shares issued and outstanding atJune30, 2007 and September 30, 2006, respectively 219,662 181,662 Additional paid-in capital 10,124,680 10,527,155 Retained deficit (13,466,908 ) (12,817,295 ) Total Stockholders’ (Deficit) (3,122,566 ) (2,108,478 ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ 6,507,304 $ 7,678,336 See accompanying summary of accounting policies and notes to financial statements 2 TEXHOMA ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the three and nine months ended June 30, 2007 and 2006 Three months ended June30,Nine months ended June 30, 2007 2006 2007 2006 Revenues Oil and gas interests $ 500,531 $ 710,758 $ 1,415,734 $ 1,176,895 Total revenues 500,531 710,758 1,415,734 1,176,895 Operating expenses: Oil and gas exploration 153,163 529,285 503,883 707,885 Gross Margin 347,368 181,473 911,851 469,010 Depletion and depreciation 192,389 851,153 559,203 1,150,597 General and administrative expenses 461,728 331,514 836,185 531,680 Operating income (loss) (306,749 ) (1,001,194 ) (483,537 ) (1,213,267 ) Other income (expenses): Loss on investment - - (250,000 ) Stock accretion expense 150,720 (1,459,046 ) 953,475 (1,459,046 ) Interest income 3,127 14,475 10,475 15,206 Interest expense (292,121 ) (291,078 ) (880,026 ) (303,714 ) Total other income (expense) (138,274 ) (1,735,649 ) (166,076 ) (1,747,554 ) Income (loss) before income taxes (445,023 ) (2,736,843 ) (649,613 ) (2,960,821 ) Net income (loss) $ (445,023 ) $ (2,736,843 ) $ (649,613 ) $ (2,960,821 ) Weighted average common shares outstanding 184,947,234 166,024,615 191,517,917 129,362,892 Basic earnings (loss) per share: $ (0.00 ) $ (0.02 ) $ (0.00 ) $ (0.02 ) See accompanying summary of accounting policies and notes to financial statements. 3 TEXHOMA ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) For the nine months ended June 30, 2007 and for the year ended September 30, 2006 Paid-In Total Capital Stockholders' Common Stock Preferred Stock Paid-In Preferred Contributed Accumulated Equity Shares Amount Shares Amount Capital Stock Capital Deficit [Deficit] Balance, September 30, 2005 106,812,252 106,812 - - 6,222,794 - - (7,374,759 ) (1,045,153 ) Shares issued, February 6, 2006 at $0.04 per share 2,000,000 2,000 78,000 80,000 Shares issued, March 15, 2006 at $0.04 per share 37,500,000 37,500 1,462,500 1,500,000 Shares issued, March 24, 2006 at $0.04 per share 7,500,000 7,500 292,500 300,000 Shares issued, April 10, 2006 for loan conversion at $0.04 per share 4,000,000 4,000 156,000 160,000 Shares issued, May 22, 2006 for loan conversion at $0.04 per share 18,375,000 18,375 716,625 - 735,000 Shares issued, May 31, 2006 for asset purchase at $0.08 per share 375,000 375 29,625 30,000 Shares issued, June 5, 2006 at $0.08 per share 1,000,000 1,000 79,000 80,000 Shares issued, June 19, 2006 at $0.08 per share 250,000 250 19,750 20,000 Shares issued, June 27, 2006 at $0.08 per share 1,925,000 1,925 152,075 154,000 Shares issued, July 6, 2006 at $0.08 per share 1,000,000 1,000 79,000 80,000 Shares issued, September 25, 2006 at $0.08 per share 625,000 625 49,375 50,000 Shares issued, September 28, 2006 for employee services at $0.08 per share 300,000 300 24,700 25,000 Net (loss) at September 30, 2006 (5,442,536 ) (5,442,536 ) Stock accretion for warrants 1,165,211 1,165,211 Balance, September 30, 2006 181,662,252 181,662 - - 10,527,155 - - (12,817,295 ) (2,108,478 ) Shares issued, June 7, 2007 at $0.0125 per share 18,000,000 18,000 207,000 225,000 Shares issued, June 7, 2007 at $0.0125 per share 4,800,000 4,800 55,200 60,000 Shares issued, June 10, 2007 for management agreementat $0.02 per share 15,200,000 15,200 288,800 304,000 Net (loss) at June 30, 2007 (649,613 ) (649,613 ) Stock accretion for warrants (953,475 ) (953,475 ) Balance at June 30, 2007 219,662,252 219,662 10,124,680 (13,466,908 ) (3,122,566 ) See accompanying summary of accounting policies and notes to financial statements 5 TEXHOMA ENERGY, INC.AND SUBSIDIARY CONSOLIDATEDSTATEMENTS OF CASH FLOWS For the three and nine months ended June 30, 2007 and 2006 For the three months For the nine months ended June 30, ended June 30 2007 2006 2007 2006 Cash flows from operating activities: Net (loss) $ (445,023 ) $ (2,736,843 ) (649,613 ) $ (2,960,821 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depletion 191,007 930,871 555,057 1,233,744 Depreciation and amortization 81,100 - 243,300 Stock issued for services 304,000 - 304,000 Stock accretion expense (150,720 ) 1,459,046 (953,475 ) 1,459,046 Oil and gas exploration costs - 519,002 - 614,002 Change in assets and liabilities: Accounts receivable (179,930 ) (134,407 ) 82,487 (362,071 ) Accounts payable 69,722 378,446 65,140 385,929 Accrued expenses 26,633 107,735 19,107 176,943 Other 2,000 (1,578 ) (10,000 ) (1,578 ) Net cash provided by (used in) operating activities (101,211 ) 522,272 (343,997 ) 545,194 Cash flows from investing activities: Oil and gas property investments and related - (838,371 ) (8,900 ) (11,154,010 ) Decline in value of Morgan Creek Energy investment - - 250,000 Net cash provided by (used in) investing activities - (838,371 ) 241,100 (11,154,010 ) Cash flows from financing activities: Loans from affiliates - 182,484 5,200 322,484 Loan repayment to affiliates (5,200 ) (5,000 ) (20,200 ) (105,000 ) Notes payable proceeds - 250,000 - 11,250,000 Repayment of notes payable (37,511 ) (2,710,015 ) (226,191 ) (2,710,015 ) Stock issued for asset purchase - 30,000 - 1,610,000 Proceeds from issuance of common stock 285,000 254,000 285,000 554,000 Net cash provided by (used in)financing activities 242,289 (1,998,531 ) 43,809 10,921,469 Increase (decrease) in cash and cash equivalents 141,078 (2,314,630 ) (59,088 ) 312,653 Cash and cash equivalents at beginning of period 289,711 2,777,088 489,877 149,805 Cash and cash equivalents at end of period $ 430,789 $ 462,458 $ 430,789 $ 462,458 See accompanying summary of accounting policies and notes to financial statements 6 TEXHOMA ENERGY, INC.AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the nine months ended June 30, 2007 1. Summary of Significant Accounting Policies Description of Business - Texhoma Energy, Inc. was originally incorporated as Pacific Sports Enterprises, Inc. in 1998.Texhoma is engaged in the exploration for and the production of hydrocarbons, more commonly known as the exploration and production of crude oil and natural gas.In March 2006, Texhoma incorporated a subsidiary, Texaurus Energy, Inc. in Delaware for the same purposes. Organization and Basis of Presentation– Texhoma’s securities are registered with the Securities and Exchange Commission in the United States of America and its securities currently trade under the symbol “TXHE.PK” on the pink sheets. The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates– Texhoma’s financial statement preparation requires that management make estimates and assumptions which affect the reporting of assets and liabilities and the related disclosure of contingent assets and liabilities in order to report these financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ from those estimates. The primary estimates made by management included in these financial statements are the impairment reserves applied to various long-lived assets and the fair value of its stock tendered in various non-monetary transactions. Cash and Cash Equivalents - Cash includes all highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Restricted Cash – Texaurus maintains the residual cash from the proceeds of the Laurus Fund note in a restricted account for as long as Texaurus shall have any obligations to Laurus.Texaurus may request authorization from Laurus for access to these funds for the consummation of acquisitions of oil and gas assets. Fair Value of Financial Instruments - SFAS No. 107, Disclosures about Fair Values of Financial Instruments (FAS 107), requires disclosing fair values to the extent practicable for financial instrument, which are recognized or unrecognized in the balance sheet. For certain financial instruments, including cash, accounts payable, and accrued expenses and short term debt, it was assumed that the carrying value does not materially differ from fair value.The fair value of debt was determined based upon current rates at which Texhoma could borrow funds with similar maturities remaining. Property and Equipment- Property and equipment are recorded at cost less impairment. Depreciation is computed using the straight-line basis over the estimated useful lives of the assets at the rates in the accompanying table. Asset Category Depreciation/ Amortization Period Building 30 Years Plant & Equipment 7 Years Production Tooling $10 per unit Automotive Equipment 5 Years Office Equipment 5 to 3 Years 7 Texhoma’s subsidiary purchased oil and gas property interests on March 28, 2006 with ownership of their portion of the oil and gas production from the Barnes Creek and Edgerly properties becoming effective January 1, 2006.Depletion is computed based upon the estimated remaining proved reserves as determined by a third party petroleum and geology consulting firm.Based upon those estimations, the total proven reserves for the Barnes Creek leasehold were 73,310 barrels of oil with 52,634 remaining at June 30, 2007, the property was depleted at the rate of 13.3% for the nine months ended June 30, 2007.The Edgerly leasehold had total proven reserves of 210,574 barrels of oil and an estimated remaining 191,885 barrels, and depletion of 3.7% was reported for the nine months ended June 30, 2007.The Little White Lakes leasehold purchased effective April 1, 2006 had total estimated proven reserves of 27,673 with 14,370 estimated remaining at June 30, 2007 with reported depletion of 27.3%. Oil and Natural Gas Exploration and Development - Texhoma records its exploration operations in accordance with SFAS 19, Financial Accounting and Reporting by Oil and Gas Producing Companies (FAS 19). Exploration involves identifying areas that may warrant inspection and/or examination of specific areas that indicate they may possess the presence of oil and gas reserves, including the drilling of exploration wells and collecting seismic data. Texhoma adopted “Successful Efforts” accounting for exploration costs as defined in FAS 19.Under this method, geological and geophysical costs, the costs of carrying and retaining undeveloped properties such as delay rentals, ad valorem taxes on properties, legal costs for the title defense, maintenance of land and lease records, and dry and bottom hole contributions are charged to expense as incurred.The cost of drilling exploratory wells is capitalized, pending determination of whether the well can produce hydrocarbons.If it is determined the well has no commercial potential, the capitalized costs, net of any salvage value are expensed. If it is determined subsequent to a financial reporting period and prior to the issuance of financial statements for that reporting period, that an exploratory well has not found commercially exploitable hydrocarbons, any costs incurred through the end of that reporting period, net of salvage value, must be written off in that prior period under FASB Interpretation No. 36, Accounting for Exploratory Wells in Progress at the End of the Period (FAS 36). Equity Method of Accounting for Investments in Common Stock - The equity method of accounting for investments in Common Stock when the ownership is 50 percent or less of the voting stock of the enterprise is governed by APB Opinion No. 18, The Equity Method of Accounting for Investments in Common Stock (APB 18).It states that use of the equity method of accounting for an investment is required if the investor exercises significant influence over the operating and financial policies of the investee.APB 18 includes presumptions, based on the investor’s percentage of ownership, as to whether the investor has that ability. Long-Lived Assets - The Company's accounting policy regarding the assessment of the recoverability of the carrying value of long-lived assets, including property, equipment and purchased intangible assets with finite lives, is to review the carrying value of the assets if the facts and circumstances suggest that they may be impaired. If this review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flows, the carrying value is reduced to its estimated fair value. Income Taxes - Management evaluates the probability of the realization of its deferred income tax assets. The Company has estimated a $2,789,000 deferred income tax asset at June 30, 2007 relating to net operating loss carryforwards and deductible temporary differences. Of that amount, an estimated $220,000 is related to the net operating loss generated for the nine months ended June 30, 2007. Management determined that because the Company has not yet generated taxable income, because of the change in control that has occurred in the past and the fact that certain losses have been generated outside of the United States, it is more likely than not that a tax benefit will not be realized from these operating loss carryforwards and deductible temporary differences. Accordingly, the deferred income tax asset is offset by a full valuation allowance. If the Company begins to generate taxable income, management may determine that some or all of the deferred income tax asset may be recognized. Recognition of the asset could increase after tax income in the future. The net operating tax loss carry forward of approximately $6,254,000 expires from 2011 to 2025. The future utilization of the net operating losses is uncertain. 8 Earnings or (Loss) Per Share - Per SFAS No. 128, Earnings per Share (FAS 128), earnings per share (or loss per share), is computed by dividing the earnings (loss) for the period by the weighted average number of common stock shares outstanding for the period.Diluted earnings (loss) per share reflects the potential dilution of securities by including other potential common stock, including stock options and warrants, in the weighted average number of common shares outstanding for the period, if dilutive.Therefore because including options and warrants issued would have an anti-dilutive effect on the loss per share, only the weighted average (loss) per share is reported for periods that report a loss. Share-Based Payment - In December 2004, the FASB issued SFAS No.123R, Accounting for Stock-Based Compensation (FAS 123(R)), which supersedes APB 25. Accordingly, Texhoma is required to measure all stock-based compensation awards using a fair value method and recognize such expense in its financial statements as services are performed. In addition, the adoption of FAS No. 123(R) will require additional accounting related to the income tax effects and additional disclosure regarding the cash flow effects resulting from share-based payment arrangements. FAS No. 123(R) became effective for small business issuers as of the first interim or annual reporting period that begins after December 31, 2005. The effects of the adoption of FAS No. 123(R) on Texhoma’s results of operations and financial position are dependent upon a number of factors, including the number of employee stock options outstanding and unvested, the number of stock-based awards which may be granted in the future, the life and vesting features of stock-based awards which may be granted in the future, the future market value and volatility of Texhoma’s stock, movements in the risk free rate of interest, award exercise and forfeiture patterns, and the valuation model used to estimate the fair value of each award In addition, Texhoma utilizes restricted stock units as a key component of its ongoing employee stock-based compensation plan. These awards generally are recognized at their fair value, equal to the quoted market price of Texhoma’s common stock on the date of issuance, and this amount is amortized over the vesting period of the shares of restricted stock held by the grantee Accounting Changes and Error Corrections - In May 2005, the FASB issued SFAS No.154, Accounting Changes and Error Corrections (FAS 154).This statement replaces APB Opinion No.20,
